DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/06/2021 has been entered. Claims 1-2, 5-7, 9-23 remain pending in the application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a converting element” in claim 5, line 4. Interpreted as a mechanical part comprising a disk part [0086], Fig. 2B.
“a navigation unit” in claim 14, line 2. Interpreted as an image processor and a controller [0042], [0105]-[0106], Fig. 8.
“a control unit” in claim 14, lines 2-3. Interpreted as a controller [0105]-[0106], Fig. 8.
 “an image processing unit” in claim 14, line 4. Interpreted as an image processor [0042], [0105]-[0106], Fig. 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Michael Curtis  on 12/16/2021.

The application has been amended as follows: 
In Claim 1, paragraph 4, line 5, “0° and ±90°” has been changed to “ –90° and +90°”.
In Claim 1, the last paragraph, lines 2-5, “cup-like” has been changed to --cup--. 
In Claim 6, line 2, “disc-like” has been changed to --disc--. 
In Claim 7, lines 3-4, “disc-like” has been changed to --disc--. 
In Claim 19, lines 3-4, “disc-like” has been changed to --disc--. 



Allowable Subject Matter
Claims  1-2, 5-7, 9-23 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  

In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a positioning system, wherein the robot comprises a head part, a first and a second drive mechanism, wherein the first actuator acts on the holding element via the first drive mechanism such that the end portion of the insertion element is linearly movable along the A-axis, wherein a second actuator of the at least one actuator acts on the holding element via the second  drive mechanism such that the end portion of the insertion element can be pivoted about a pivot axis B, wherein by said pivoting-motion the angle a is adjusted; and wherein the second drive mechanism comprises a second pulley, which is connected to the second actuator by a second belt, and a cup element, which is rigidly connected to the second pulley, wherein the cup element comprises a receiving element, which extends along an A-axis and receives the holding element, wherein the cup element engages the holding element such that a rotational motion of the cup element causes a pivoting-motion of the holding element around a B-axis, as recited in claim 1. 
Prior art fails to anticipate and/or render obvious, either solely or in combination, a positioning system, wherein the robot comprises a head part, a first and a second drive mechanism, wherein the first actuator acts on the holding element via the first drive mechanism such that the end portion of the insertion element is linearly movable along the A-axis, wherein a second actuator of the at least one actuator acts on the holding element via the second drive mechanism such that the end portion of the insertion element can be pivoted about a pivot axis B, wherein by said pivoting-motion the angle a is adjusted; the head part of the robot is connected to a holding rod via a connection element, wherein the robot further comprises a third actuator of 

Claims 2, 5-7, 9-15, and 17-23 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793